*281Territory of Michigan district of hurón & Detroit
To the Marshall of the district of Huron & Detroit Greeting:
In the name of the district of Huron & Detroit, you are hereby commanded to take the body of William M. G. Bucklen, if to be found within your precint, and him Safely Keep so that you have him to appear before our district court to be holden at Detroit on the third monday of August instant then & there to answer Elijah Brush In an action of trespass on the case to the damage of the said plaintiff, as he says, forty nine dollars & fifty cents[*] to Recover which, with just costs, he brings this suit. Thereof fail not, but of this writ with your proceedings therein, make due return. Dated at Detroit the twelfth day of august one thousand eight hundred nine.
Peter Audrain clerk D. C.

Note: The amount first written was “fifty dollars.”]